DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has beentimely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/8/2021 has been entered. 

Notice to Applicant
This action is in reply to the  filed on 4/8/2021.  
Claims 1, 10-11, 28 and 30 have been amended.
Claims 8 and 15 have been cancelled.
Claims 31-32 are new.
Claim 1-7, 9-14, 16 and 26-32  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejections are herein maintained for reasons set forth below.
With the amendment of claims 1, 10-11, 28 and 30, and the cancellation of claims 8 and 15, applicant has successfully overcome the Examiner’s 35 USC 103 rejection and Examiner withdraws his 35 USC 103 rejection. Moore and Sublett et al. do not teach “wherein the at least one processor is further programmed to update the collecting of information, the grouping into EOC data structures, and the storing continually whereby the operations of grouping EOC data structures into a cohort and calculating KPIs for the cohort can be performed on-demand,” etc.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, page 1, lines 6-30, page 2 lines 1-29) that information in Electronic Medical Records (EMRs) are used generate key performance indicator (KPI) analytics that provide information for monitoring and assess clinical effectiveness, patient safety, efficiency, staff orientation and governance for quality improvement. However, existing KPI-based assessments are typically performed for specific departments, even though department performances are interrelated. So a need exists to organize these human interactions by providing enterprise health care performance assessments using the steps of “collecting information, grouping collected information, storing data, grouping data, calculating key performance indicators, updating collected information, grouping into EOC data structures, calculating KPIs for cohorts, displaying key performance indicators,” etc.  Applicant’s computer readable medium/apparatus provide enterprise health care performance assessments and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant. 
Rejection
Claims 1-7, 9-14, 16 and 26-32 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1-7, 9-14, 16 and 26-32 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1 and 16 is/are directed to the abstract idea of “providing enterprise health care performance assessments,” etc. (Applicant’s Specification, Abstract, page 1, lines 6-30, page 2 lines 1-29), etc., as explained in detail below, and therefore fall within the “Mental Processes
Claim(s) 1 and 16 is/are directed to the abstract idea of “providing enterprise health care performance assessments,” etc. (Applicant’s Specification, Abstract, page 1, lines 6-30, page 2 lines 1-29), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-7, 9-14, 16 and 26-32 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, computer readable medium/apparatus for performing the steps of “collecting information, grouping collected information, storing data, grouping data, calculating key performance indicators, updating collected information, grouping into EOC data structures, calculating KPIs for cohorts, displaying key performance indicators,” etc., that is “providing enterprise health care performance assessments,” etc. The limitation of “collecting information, grouping collected information, storing data, grouping data, calculating key performance indicators, updating collected information, grouping into EOC data structures, calculating KPIs for cohorts, displaying key performance indicators,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “collecting information, grouping collected information, storing data, grouping data, calculating key performance indicators, updating collected information, grouping into EOC data structures, calculating KPIs for cohorts, displaying key performance indicators,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-7, 9-14, 16 and 26-32 recite an abstract idea. 
The claim(s) recite(s) in part, computer readable medium/apparatus for performing the steps of “collecting information, grouping collected information, storing data, grouping data, calculating key performance indicators, updating collected information, grouping into providing enterprise health care performance assessments,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-7, 9-14, 16 and 26-32 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. user interfaces, computers, displays, networks, processors  (Applicant’s Specification page 2, line 22, page 9, lines 6-7, page 10, line 30), etc.) to perform steps of “collecting information, grouping collected information, storing data, grouping data, calculating key performance indicators, updating collected information, grouping into EOC data structures, calculating KPIs for cohorts, displaying key performance indicators,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. user interfaces, computers, displays, networks, processors, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the 
Dependent Claims
Dependent claim(s) 3-7, 9-14, 16 and 26-32 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 3-7, 9-14, 16 and 26-32 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although the dependent claims 3-7, 9-14, 16 and 26-32 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1 and 16.

Response to Arguments
Applicant’s arguments filed 4/8/2021 with respect to claims 1-7, 9-14, 16 and 26-32 have been fully considered and they are partially persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 4/8/2021.
Applicant’s arguments filed on 4/8/2021 with respect to claims 1-7, 9-14, 16 and 26-32 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Moore and Sublett et al. do not render obvious the present invention because Moore and Sublett et al. do not disclose “wherein the at least one processor is further programmed to update the collecting of information, the grouping into EOC data structures, and the storing continually whereby the operations of grouping EOC data structures into a cohort and calculating KPIs for the cohort can be performed on-demand,” etc. in the previously presented and/or presently amended claims, (B) the Applicant’s claimed invention is directed to statutory matter.
103 Responses
In response to Applicant’s argument (A), Applicant’s arguments with regard to the application of Moore and Sublett et al. to the amended and new limitations have been found persuasive. Moore and Sublett et al. do not teach “wherein the at least one processor is further programmed to update the collecting of information, the grouping into EOC data structures, and the storing continually whereby the operations of grouping EOC data structures into a cohort and calculating KPIs for the cohort can be performed on-demand.” Applicant has successfully overcome the Examiner’s 35 USC 103 rejection and Examiner withdraws his 35 USC 103 rejection.
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
New Claims  31 and 32 
Examiner interprets new claims 31 and 32 as directed to data processing and data storage (e.g. “wherein at least one processor is programmed to group the collected information…into EOC data structures,” “each EOC data structure contains…collected information,” “collecting information related to medical services, financial services, and operations services….” Accordingly, the Examiner is not persuaded that new claims 31 and 32 move Applicant’s claimed subject matter into eligible subject matter as no next to 
Mental Process
Applicant’s claims are directed to the abstract idea of providing enterprise health care performance assessments. The claimed method requires the steps of “collecting information, grouping collected information, storing data, grouping data, calculating key performance indicators, updating collected information, grouping into EOC data structures, calculating KPIs for cohorts, displaying key performance indicators,” etc. This mental process of providing enterprise health care performance assessments demonstrates that Applicant’s claim as a whole is directed to an abstract idea. (Elec. Power Grp., LLC v. Alstom S.A., “[W]e have treated analyzing information by steps people go through in their minds . . . without more, as essentially mental processes within the abstract-idea category.”). “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea…on a generic computer.” (See Alice, 573 U.S. at 225).
Mental Processes
Analysis of information by steps people go through in their minds, or by mathematical algorithms, without more, is essentially a mental processes within the abstract-idea category (Electric Power Group, 830 F.3d at 1354).
Information Processing Computer
Further, Applicant’s claimed invention is directed to “providing enterprise health care performance assessments,” etc. (Applicant’s Specification, Abstract, page 1, lines 6-30, page 2 lines 1-29) through the steps of “collecting information, grouping collected information, storing data, grouping data, calculating key performance indicators, updating collected information, grouping into EOC data structures, calculating KPIs for cohorts, displaying key performance indicators,” etc. Therefore, Applicant’s claimed invention is directed to processing data. Processing data is an abstract idea.
In Electric Power Group the collection, manipulation and display of data has been found to be an abstract process. When claims, such as Applicant’s claims, are “directed to an abstract idea” and “merely requir[e] generic computer implementation,” they “do[] not move into [§] 101 eligibility territory.” buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014). Applicant’s argument is not persuasive.
2019 PEG Neither Limiting nor Exhaustive 
Further, the enumerated examples in the 2019 PEG are neither limiting nor exhaustive. They are exemplary. Applicant’s argument is not persuasive.
Integration into a Practical Application
Integration into a practical application requires additional elements or a combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception (e.g. Enfish, McRO and Vanda) (2019 PEG). 
Applicant’s “user interfaces, computers, displays, networks, processors” is/are not an additional element(s) that reflects in the an improvement in the functioning of a computer,  is/are not an additional element(s) that applies or uses the judicial exception to effect a particular treatment or prophylaxis, is/are not an additional element(s) that effects a transformation or reduction of a particular article to a different state or things, and is/are not an additional element(s) that applies or uses the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment for the reasons explained in the 101 rejection above. Applicant’s “user interfaces, computers, displays, networks, processors” is/are merely tools used by Applicant to implement data processing. Data processing is an abstract idea. Applicant’s argument is not persuasive.
Vanda
Further, it is not clear that the recited steps of “collecting information, grouping collected information, storing data, grouping data, calculating key performance indicators, updating collected information, grouping into EOC data structures, calculating KPIs for cohorts, displaying key performance indicators,” etc. rise to overcome the Examiner’s 101 rejection in light of the Vanda court decisions.
For example, in Vanda the claims were directed to a specific method of treatment for specific patients using a specific compound at specific doses to achieve a specific outcome. More specifically claim 1 of Vanda recites, “administering specific dose ranges of iloperidone depending on the patient’s CYP2D6 genotype.” In contrast, Applicant’s claims “collecting information, grouping collected information, storing data, grouping data, calculating key performance indicators, updating collected information, grouping into EOC data structures, calculating KPIs for cohorts, displaying key performance indicators” which are directed to providing enterprise health care performance assessments. And therefore it is not clear that Applicant’s claimed “collecting information, grouping collected information, storing data, grouping data, calculating key performance indicators, updating collected information, grouping into EOC data structures, calculating KPIs for cohorts, a set of specific treatments. Applicant’s claims and Specification seem to support at most collection, storage, structuring and processing of data without actually reciting the specific treatment of a specific patient. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Zinner et al. (US 2017/0032016) disclose real-time information systems and methodology based on continuous homomorphic processing in linear information spaces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626